DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the claims set of June 20, 20219, claims 1-14 are pending in the application.  

Claim Objections
Applicant is advised that should claims 9-11 be found allowable, claims 12-14, respectively, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. WO 2014200000 (hereinafter “Yamamoto”) (refer to the corresponding patent family member US 20160106130, which is published in English) in view of Maeda WO 03094878 (hereinafter “Maeda”) (refer to the corresponding patent family member US 20060134286).
With respect to claims 1-14, Yamamoto discloses preparing a foodstuff or drink (claim 1), such as a tea drink (claim 7) comprising diketopiperazines such as cyclo-prolyl-threonine (Cyclo (Pro-Thr)) (paragraphs [0015], [0016], [0049], [0057], [0063], [0066], [0067], [0072], and [0175]-[0177]).  The diketopiperazines (cyclo-prolyl-threonine) are obtained from a heat treated plant peptide or animal peptide (claim 5), prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  	
However, Yamamoto does not expressly disclose the food or drink comprises an epigallocatechin gallate content of 0.40 to 16 mg/100 mL (claim 1), 0.90 to 11 mg/100 mL (claims 2, 10, and 13), or 0.40 to 11 mg/100 mL (claim 4) as well as adding epigallocatechin gallate to adjust the content of epigallocatechin gallate in the food or beverage product to 0.40 to 16 mg/100 mL (claims 9 and 12, step a).
Maeda teaches food and drinks containing a composition comprising epigallocatechin gallate (EGCG) (Abstract; and paragraph [0001], [0008], [0012]-[0014]).  The composition, which comprises a ratio of EGCG:GCG of 1 : 0.01-10, may be added to food or drinks to control the concentration of the composition comprising epigallocatechin gallate in the food or drink in a range of 0.01 to 0.2% (.0009% to .198% 
Based upon the fact that Yamamoto and Maeda similarly teach preparing food and drinks, Maeda teaches adding epigallocatechin gallate to foods or drinks to improve storage stability and oral hygiene, the composition may be added together with various components to the food or drink, and the composition is added to the food or drink without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]), and Yamamoto discloses the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add epigallocatechin gallate to adjust the epigallocatechin gallate content in the food or drink of Yamamoto to the range taught in Maeda, including the instantly claimed ranges, with the expectation of successfully preparing a food or beverage with desirable organoleptic qualities, oral hygiene benefits, and storage stability comprising epigallocatechin gallate (X) and cyclo-prolyl-threonine (Y) that also satisfies the expression of Y ≥ 0.0034 x X-1.106 and Y ≥  0.00009 x X1.7421 (claim 4) in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages " In re Peterson 65 USPQ2d 1379 (CAFC 2003). Also In re Malagari
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Response to Arguments
Applicant’s arguments filed March 10, 2022 have been fully considered, but they are unpersuasive (P2-P4).
Applicant respectfully submits that the ranges for the content of epigallocatechin gallate and cycloprolyl threonine as recited in claims 1, 9 and 12 provide unexpected results and thus, are critical and non-obvious over the cited references.  The present specification demonstrates criticality of the claimed content ranges of cycloprolyl threonine and epigallacatechin gallate. As explained in the specification at, paragraph 6, when using cycloprolyl threonine alone in a food or beverage product, there is an excessively strong astringent taste. However, the inventors unexpectedly found that the unpleasant astringent taste of epigallocatechin gallate can be reduced, with no astringent taste of cycloprolyl threonine, when adding a certain amount of cycloprolyl threonine to a food or beverage product containing a certain amount of epigallocatechin gallate. (Specification, paragraph 6).  These results are also demonstrated in the Examples of the present specification. Paragraph 69 of the specification explains the criteria for the sensory evaluation test and Table 1 at paragraph 70 of the specification provides the results. As explained in paragraph 73 of the specification, beverages having a content of epigallacatechin gallate and cycloprolyl threonine within the claimed ranges, all had a sensory evaluation score of 3 or more with excellent drinkability and reduced lingering unpleasant bitterness derived from epigallacatechin gallate. In the beverages in which either of the claimed ranges was not satisfied, the sensory evaluation score was 2 or lower. Thus, the experimental data demonstrates unexpected effects due to the claimed content ranges and that the claimed content ranges are critical and non-obvious over the cited references. 
Examiner disagrees.  A proper showing of unexpected results has not been presented to the Office for consideration, and therefore this argument is not persuasive.  Paragraphs [0068]-[0070] (Table 1) and [0073] of the instant specification have been reviewed. The presently claimed food or beverage product comprises a content of epigallocatechin gallate of 0.40 to 16 mg/100 mL and a content of cycloprolyl threonine of 0.0020 to 0.35 mg/100 mL.  Although Table 1 of the instant specification includes values of epigallocatechin gallate and cycloprolyl threonine that fall within the claimed ranges, Table 1 does not include the endpoints of the claimed ranges (0.40 mg/100 mL and 16 mg/100 mL of epigallocatechin gallate were not tested; 0.0020 mg/100mL and 0.35 mg/100 mL of cycloprolyl threonine were not tested).  Also, a sufficient amount and variety of values within the claimed ranges have not been subjected to testing in Table 1.  Further, Table 1 shows that 0 mg/100 mL and 1 mg/100 mL were tested for In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960)
Additionally, Applicant has not established or demonstrated that any deviation outside of the claimed ranges of epigallocatechin gallate and cycloprolyl threonine would provide for detrimental/adverse effects or in the alternative that any deviation therefrom would not provide for beneficial results/effects.  As shown above, the prior art teach ranges that significantly overlap with the claimed ranges.  The burden is shifted to Applicant to establish that the ranges disclosed by the prior art would not yield the same beneficial results, as sought herein by Applicant.  Given that Maeda teaches adding epigallocatechin gallate to foods or drinks without impairing the flavor of the food or drink (Abstract; paragraphs [0001], [0007], [0008], [0012]-[0014], [0024], [0029], and [0030]) and Yamamoto discloses the diketopiperazine(s) preparations are highly versatile to be mixed in designing the flavor of drinks (paragraphs [0066] and [0178]), it is clear that the prior art achieves such beneficial result of food or beverage product having a favorable taste, absent evidence to the contrary.  Applicant is reminded any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (differences in sedative and anticholinergic effects between prior art and claimed antidepressants were not unexpected).  In other words, the unexpectedness must be sufficient “to secure the validity of the claims in suit.” Syntex (U.S.A.) LLC v. Apotex, Inc., 407 F.3d 1371, 1381 (Fed. Cir. 2005) and MPEP 716.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESHA L. MCCLAIN whose telephone number is (571)270-1153. The examiner can normally be reached Monday-Friday 10 AM - 6:30 PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.L.M/Examiner, Art Unit 1793                                                                                                                                                                                                        /LIEN T TRAN/Primary Examiner, Art Unit 1793